Order unanimously affirmed, with costs. Memorandum: The exclusive remedy provisions of subdivision 6 of section 29 of the Workers’ Compensation Law do not bar an employee who has accepted workers’ compensation benefits from bringing a common-law cause of action against a coemployee who has committed an intentional assault upon him (Maines v Cronomer Val. Fire Dept., 50 NY2d 535; Mazarredo v Levine, 274 App Div 122; cf. Smith v State of New York, 72 AD2d 937). (Appeal from order of Monroe Supreme Court — dismiss complaint.) Present — Simons, J. P., Hancock, Jr., Callahan, Doerr and Moule, JJ.